Title: To Alexander Hamilton from Bacler de Leval, [12 April 1792]
From: Leval, Bacler de
To: Hamilton, Alexander



[New York, April 12, 1792.]

Sans doute Monsieur vous ete dans de bien grandes inquietudes Sur L’existence presente de votre malheureux ami et Sa respectable femme. Je Soufre autans que vous que Les circonstances vous obligent a rester a philadelphie dans un moment ou votre presente Leur est Si necessaire. Ils vous attende avec bien de l’impatience mais en attendans votre arrivée rendé leur un bien grand Service: engagè M de Casenove a partir aussi tot pour aider notre pauvre ami a Sortir d’un ernbaras cruel. Je lui ecris de leur part, ils l’attende avec La plus vive impatience. Au nom de L’amitie qu’il ne differe pas d’un jour, Vous m’aves dit qu’il vous ecrirois je devois vous porter Sa Lettre mais tout a coup Les affaires ont pris une tournant Si Sinistre que je ne puis pas quiter cette respectable famille. Les affaires a new york Sont dans une Confusion affreuse èt elles empire tous Les jours par de nouvelle bancroute. Tranquilises vous cependant Sur votre ami, il Se tira encore mieux d’affaire que Les autres mais pour cela il faut quil Sois Secondé par Les Conseils et L’experience d’un veritable ami et il ny a pas un moment a perdre. Engagè donc Monsieur M de Casenove a tous quiter pour venir Sauver notre ami. Il espere tout de Sa presence icy, il L’attens Lundy. Vous voyes qu’il faut que Le tems presse bien pour Lui en Laisser aussi peu, et j’espere tous Si il vient, je crains tout, Seulement Si il differe. Voila Monsieur notre Situation presente. M de La roche a pris le partie de ne pas quiter Duer ny jour ny nuit. Il couche dans Sa chambre a La prison et n’en Sortira que Lors que notre ami Sera plus tranquil et que vous Seres tous icy. Je vous prie de me croire Monsieur avec Les Sentiments que vous inspires Votre tres humble Servante
Bacler deLeval
le 12 avril 1792
